     Case 3:20-cv-00204-JPG Document 26 Filed 04/21/21 Page 1 of 8 Page ID #98




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAY E. LENTZ,

                 Petitioner,

          v.                                                    Case No. 20-cv-204-JPG

 ERIC WILLIAMS,

                 Respondent.

                                MEMORANDUM AND ORDER

         This matter comes before the Court on petitioner Jay E. Lentz’s petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. 1) and its supplement (Doc. 15). The

petitioner is incarcerated at the Federal Correctional Institute at Greenville, Illinois, where

respondent Eric Williams is the warden. The petitioner is challenging the constitutionality of his

confinement on the grounds that, in light of Mathis v. United States, 136 S. Ct. 2243 (2016), and

United States v. Davis, 139 S. Ct. 2319 (2019), the statute of his conviction is unconstitutionally

vague, the instructions given to the jury were erroneous, there was insufficient evidence to

convict him, and his counsel provided constitutionally ineffective assistance of counsel at

sentencing. In the supplement to his motion, he also cites United States v. Booker, 543 U.S. 220

(2005), which held the mandatory sentencing guidelines were unconstitutional so it made them

advisory, and Strickland v. Washington, 466 U.S. 668 (1984), which established the test for when

counsel is constitutionally ineffective. The respondent has responded to the petition (Doc. 23),

and the petitioner has replied to that response (Doc. 25).

I.       Background

         In April 2001, Lentz was charged in the United States District Court for the Eastern

District of Virginia with, among other things, kidnapping resulting in death in violation of 18
 Case 3:20-cv-00204-JPG Document 26 Filed 04/21/21 Page 2 of 8 Page ID #99




U.S.C. § 1201(a) (Count 1), the Federal Kidnapping Act. United States v. Lentz, 1:01-cr-150-

TSE (E.D. Va.). In July 2003, a jury convicted Lentz on that charge and returned a verdict that

he should be sentenced to life in prison, but the District Court vacated the conviction and entered

judgment of acquittal. United States v. Lentz, 275 F. Supp. 2d 723, 731 (4th Cir. 2004). On

appeal, the Court of Appeals for the Fourth Circuit reversed the judgment of acquittal and

remanded the case for a new trial. United States v. Lentz, 383 F.3d 191 (4th Cir. 2004). In

March 2006, a jury again convicted Lentz and again recommended a life sentence, which the

District Court later imposed. This time, the Court of Appeals affirmed the conviction and life

sentence. United States v. Lentz, 524 F.3d 501 (4th Cir.), cert. denied, 555 U.S. 928 (2008). The

sentencing guidelines played no role in the determination of Lentz’s life sentence; it was

determined by a jury recommendation of the lesser of the only possible statutory sentences—life

in prison or death. 18 U.S.C. § 1201(a).

       In 2009, Lentz filed a motion to vacate, set aside or correct his sentence under 28 U.S.C.

§ 2255. Lentz v. United States, 1:09-cv-788-TSE (E.D. Va.). The District Court denied that

motion in May 2011. Lentz did not receive a certificate of appealability, so that decision was not

reviewed on appeal. United States v. Lentz, 458 F. App’x 272 (4th Cir. 2011), cert. denied, 568

U.S. 1133 (2013). In late 2018, Lentz sought leave from the Fourth Circuit Court of Appeals to

file a successive § 2255 motion arguing that the statute of his conviction, 18 U.S.C. § 1201(a),

was unconstitutionally vague. In re Lentz, No. 18-416 (4th Cir.). The Court of Appeals denied

the motion.

       In May 2019, back in his criminal case, Lentz sought further relief from judgment based

on Johnson v. United States, 576 U.S. 591 (2015), Sessions v. Dimaya, 138 S. Ct. 1204 (2018),

and Mathis v. United States, 136 S. Ct. 2243 (2016) under Federal Rule of Civil Procedure 60(b).



                                                 2
    Case 3:20-cv-00204-JPG Document 26 Filed 04/21/21 Page 3 of 8 Page ID #100




The District Court construed this as an unauthorized second § 2255 motion and denied it.1

II.     Pending § 2241 Petition

        As noted above, Lentz believes he can now seek relief under § 2241 in light of Mathis v.

United States, 136 S. Ct. 2243 (2016), and United States v. Davis, 139 S. Ct. 2319 (2019), as

well as a variety of other arguments. The respondent argues that § 2241 is not available to the

petitioner to grieve his conviction.

        To begin, a quick review of Mathis and Davis would be helpful. These two cases

concern use of the categorical approach to determining whether a conviction qualifies to justify

or increase a sentence. Shular v. United States, 140 S. Ct. 779, 783 (2020); United States v.

Ruth, 966 F.3d 642, 646 (7th Cir. 2020), cert. denied, 141 S. Ct. 1239 (Jan. 19, 2021). Under the

categorical approach, the Court looks only at the statutory definition of the offense, not the actual

facts that led to the conviction. Shular, 140 S. Ct. at 783. The categorical approach is used in

two different circumstances: (1) where the definition of the conviction is expressed as a certain

crime and (2) where the definition of the conviction is expressed using some other criterion. Id.

The Court of Appeals for the Seventh Circuit has referred to these two applications of the

categorical approach as the “generic-offense method” and the “conduct-based method.” Ruth,

966 F.3d at 646.

        Mathis, decided June 23, 2016, addressed the use of the categorical approach as the

“generic-offense method”—burglary, to be specific. There, the question was whether an Iowa

conviction for burglary qualified under the Armed Career Criminal Act’s (“ACCA”) definition

of a “violent felony,” which it defined to include “burglary.” See 18 U.S.C. § 924(e)(2)(B)(ii).



1
 Lentz has an ongoing criminal appeal. United States v. Lentz, No. 20-7506 (4th Cir.). Based on
recent filings in the criminal case, the Court believes that appeal is not related to the issues Lentz
raises in his § 2241 petition.
                                                  3
 Case 3:20-cv-00204-JPG Document 26 Filed 04/21/21 Page 4 of 8 Page ID #101




The Mathis Court looked at the generic definition of burglary identified in Taylor v. United

States, 495 U.S. 575, 598-99 (1990), and then compared the elements of generic burglary with

the elements of Iowa burglary. Mathis, 136 S. Ct. at 2251. It concluded that Iowa burglary

covered more conduct (entering vehicles) than generic burglary (entering only buildings or

structures), so an Iowa burglary conviction did not necessarily mean the perpetrator had

committed generic burglary such that it should qualify as a prior “violent felony” under the

ACCA. Id.

       Davis, decided June 24, 2019, applies the “conduct-based method” of the categorical

approach. There, the question was whether an offense was a “crime of violence” for purposes of

establishing an element of the offense of using, carrying, or possessing a firearm “during and in

relation to a crime of violence” under 18 U.S.C. 924(c)(1)(A)(iii). The statute defined a “crime

of violence” to include a felony “that by its nature, involves a substantial risk that physical force

against the person or property of another may be used in the course of committing the offense.”

18 U.S.C. § 924(c)(3)(B). The Davis court decided that the categorial approach was appropriate

and that, under that approach, this clause, often referred to as the “residual clause,” was

unconstitutionally vague and could not be used to define a “crime of violence” for

§ 924(c)(1)(A) purposes. Davis, 139 S. Ct. at 2336.

       The Davis Court relied on its decisions in Johnson v. United States, 576 U.S. 591 (2015),

and Sessions v. Dimaya, 138 S. Ct. 1204 (2018), which found, respectively, that similar

“residual” clauses in the ACCA, 18 U.S.C. § 924(e)(2)(B)(ii), and in one of the definition

provisions of the criminal code, 18 U.S.C. § 16(b), were unconstitutionally vague. Davis, 139 S.

Ct. at 2325-26. This was because those residual clauses required courts to use the “categorical

approach”—in which a court disregards how a defendant actually committed a prior crime and



                                                  4
 Case 3:20-cv-00204-JPG Document 26 Filed 04/21/21 Page 5 of 8 Page ID #102




instead looks to an idealized “ordinary case” of that crime—to determine whether it posed the

kind of risk set forth in the residual clause. Id. at 2326 (citing Johnson, 576 U.S. at 596;

Dimaya, 138 S. Ct. at 1211-12). That “judicial inquiry produced ‘more unpredictability and

arbitrariness’ when it comes to specifying unlawful conduct than the Constitution allows.”

Davis, 139 S. Ct. at 2326 (citing Johnson, 576 U.S. at 597-98). The Davis Court held that

§ 924(c)(3)(B) called for the categorical approach, and for the reasons set forth in Johnson and

Dimaya, application of that approach renders the residual clause unconstitutionally vague.

        In the supplement to his petition, Lentz argues he is entitled to relief in light of United

States v. Booker, 543 U.S. 220 (2005). Booker held that mandatory sentencing guidelines where

a judge makes factual findings that increase the sentencing range violates the Sixth Amendment

right to a jury trial. Id. at 701-02.

III.    Analysis

        For the following reasons, the Court finds § 2241 is not available to the petitioner to

challenge his confinement. Generally, an inmate must bring a challenge to his sentence in a

§ 2255 motion in the district of his conviction. Chazen v. Marske, 938 F.3d 851, 856 (7th Cir.

2019). However, there is an exception to this rule under the “savings clause,” § 2255(e), which

allows an inmate to attack his sentence in a § 2241 petition in the district of his incarceration

where a § 2255 motion “is inadequate or ineffective to test the legality of his detention.” A

§ 2255 motion is “inadequate or ineffective” to raise a challenge if the petitioner did not have “a

reasonable opportunity to obtain a reliable judicial determination of the fundamental legality of

his conviction and sentence.” In re Davenport, 147 F.3d 605, 609 (7th Cir. 1998). This occurs

where “(1) the claim relies on a statutory interpretation case, not a constitutional case, and thus

could not have been invoked by a successive § 2255 motion; (2) the petitioner could not have



                                                  5
 Case 3:20-cv-00204-JPG Document 26 Filed 04/21/21 Page 6 of 8 Page ID #103




invoked the decision in his first § 2255 motion and the decision applies retroactively; and (3) the

error is grave enough to be deemed a miscarriage of justice.” Beason v. Marske, 926 F.3d 932,

935 (7th Cir. 2019).

       The petitioner fails the Davenport test in two respects, First, Davis is in its essence a

constitutional decision, although it answers questions of statutory interpretation. It is true that

much of the decision involved the meaning of the residual clause, § 924(c)(3)(B), and the

Supreme Court itself stated that “the real question before us turns out to be one of pure statutory

interpretation,” Davis, 139 S. Ct. at 2327. “At bottom, though, Davis announced a constitutional

decision. The Supreme Court said as much, expressly ‘agree[ing] with the court of appeals’

conclusion that § 924(c)(3)(B) is unconstitutionally vague.’” Higgs v. Watson, 984 F.3d 1235,

1240 (7th Cir. 2021) (citing Davis, 139 S. Ct. at 2336). Because Davis is a constitutional

decision, § 2255 is not “inadequate or ineffective to test the legality of [a petitioner’s] detention,”

and the petitioner’s challenge is not cognizable under § 2241 through § 2255(e)’s savings clause.

See Higgs, 984 F.3d at 1240.

       It is true that Lentz may have been unsuccessful in trying to raise his Mathis/Davis

argument in a successive § 2255 motion—after all, the Court of Appeals denied him permission

to file such a motion based on Mathis and its predecessors. However, § 2255 is not inadequate

or ineffective to test the legality of the petitioner’s detention in light of Mathis or Davis because

of a structural defect. See, e.g., In re Braxton, Case No. 19-3737 (6th Cir. January 10, 2020)

(granting leave to file successive petition based on Davis); Trumbo v. Sproul, No. 19-CV-1239-

SMY, 2020 WL 3414619, at *2 (S.D. Ill. June 22, 2020) (“a claim based on Davis could be

raised in a successive § 2255 motion if permission is timely sought and obtained”). On the

contrary, a bid to file a successive petition was unsuccessful for the petitioner because those



                                                  6
    Case 3:20-cv-00204-JPG Document 26 Filed 04/21/21 Page 7 of 8 Page ID #104




cases simply have no application to his conviction. See Hall v. Watson, 829 F. App’x 719, 720

(7th Cir. 2020) (noting that “inadequate or ineffective” mean something more than simply

“unsuccessful”).

         Lentz was convicted under 18 U.S.C. § 1201(a) (1996), which states in pertinent part:

      Whoever unlawfully seizes, confines, inveigles, decoys, kidnaps, abducts, or carries
      away and holds for ransom or reward or otherwise any person . . . when—

         (1) the person is willfully transported in interstate or foreign commerce;

         ***

      . . . if the death of any person results, shall be punished by death or life imprisonment.

         Conviction under this statute does not appear to rely in any way on an unconstitutionally

vague definition of a “crime of violence,” “violent felony,” or any other phrase susceptible to the

historical infirmities attending the categorical approach. Indeed, Lentz has nor explained how

Mathis or Davis impact his conviction or sentence. Instead, Lentz cites generally the

constitution’s prohibition on vague criminal laws, an argument that was available to him on

direct appeal and in his § 2255 motion. See Kolender v. Lawson, 461 U.S. 352, 357 (1983)

(explaining the void-for-vagueness doctrine as applied to criminal statutes). Had the issue been

whether his kidnapping crime itself constituted a crime of violence for some other purpose, the

Court might take a different view, but that is not the relevant question.

         Because the principles central to Mathis and Davis have no application to Lentz’s

conviction, the Court finds no miscarriage of justice e, the third Davenport requirement for

access to § 2241 through the § 2255(e) savings clause. Neither Mathis nor Davis have any

application to Lentz’s offense.2



2
 To the extent Lentz relies in his § 2241 petition on United States v. Booker, 543 U.S. 220
(2005), and Strickland v. Washington, 466 U.S. 668 (1984), those cases predate his 2009 § 2255
                                                   7
 Case 3:20-cv-00204-JPG Document 26 Filed 04/21/21 Page 8 of 8 Page ID #105




IV.    Conclusion

       For the foregoing reasons, the Court DISMISSES Lentz’s petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Docs. 1 & 15) and DIRECTS the Clerk of Court to enter

judgment accordingly.

       If the petitioner wishes to appeal this decision, generally he must file a notice of appeal

with this Court within 60 days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A motion

under Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline. Fed. R. App.

P. 4(a)(4). A Rule 59(e) motion must be filed no more than 28 days after the entry of the

judgment, and this 28-day deadline cannot be extended. Other motions, including a Rule 60

motion for relief from judgment, do not toll the deadline for an appeal.

       If the petitioner files a motion for leave to appeal in forma pauperis, he must include in

his motion a description of the issues he intends to present on appeal. See Fed. R. App. P.

24(a)(1)(C). If he appeals and is allowed to proceed in forma pauperis, he will be liable for a

portion of the $505.00 appellate filing fee (the amount to be determined based on his prison trust

fund account records for the past six months) irrespective of the outcome of the appeal. See Fed.

R. App. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008). It is not necessary for the petitioner to obtain a certificate of appealability from this

disposition of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

IT IS SO ORDERED.
DATED: April 21, 2021


                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE


motion, so he could have raised those arguments in that motion. Thus, with respect to those
arguments, he fails to satisfy the second Davenport requirement.
                                                  8
